Citation Nr: 0945752	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left ankle injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision in which 
the RO, in pertinent part, continued a 20 percent evaluation 
for residuals of a left ankle injury.  

The Veteran appeared at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in June 2007.  A 
transcript of this hearing has been reviewed and associated 
with the claims file.  This claim was previously before the 
Board in October 2007 and was remanded for further 
development.  


FINDING OF FACT

The Veteran's service-connected residuals of a left ankle 
injury is manifested by marked limitation of motion but not 
by ankylosis.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a left ankle injury have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5270, 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim, what VA will seek to provide, and what the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  Pursuant to recent regulatory 
revisions, however, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, has been removed from that 
section effective May 30, 2008.  73 Fed. Reg. 23, 353-23, 356 
(Apr. 30, 2008).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claim for 
an increased rating in a December 2003 notice letter.  
Additional notices were sent in March 2006 and October 2007.   

After the Veteran and his representative were afforded 
opportunity to respond to the notice identified above, the 
September 2009 supplemental statement of the case (SSOC) 
reflects readjudication of the claim on appeal.  Hence, while 
some of the notice was provided after the initial rating 
action on appeal, the Veteran is not shown to be prejudiced 
by the timing of the compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as in a statement of the case (SOC) or an 
SSOC, is sufficient to cure a timing defect).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
treatment records, VA examination reports, private treatment 
records, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board notes that these claims were remanded in October 2007. 
Upon remand, the RO was instructed to obtain private 
treatment records from Dr. Pearson, Dr. Falcon, and Dr. 
Fowler.  In a letter dated in October 2007, the RO asked the 
Veteran to provide the name, addresses, and approximate dates 
of his treatment.  He was also asked to complete and sign a 
VA Form 21-4142, authorizing release of records to VA.  The 
claims file is void of any response from the Veteran to the 
October 2007 letter with respect to the doctors named above. 
Thus, as the Veteran did not provide the requested 
authorization to release these records, the AMC was not 
required to take additional action to comply with the duty to 
assist.  See 38 C.F.R. § 3.159(c)(1)(i), (ii) (claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from non-Federal agency or department 
custodians, including authorizing release of existing 
records).  See also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way street").

Therefore, the Board finds that the AMC substantially 
complied with the October 2007 remand directives, and that no 
further action in this regard is warranted.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where there 
was substantial compliance with Board's remand instructions).  
See also Chest v. Peake, No. 2007-7303, 283 Fed. Appx. 814 
(Fed. Cir. July 21, 2008) (unpublished disposition) 
("substantial" compliance, rather than "complete" or 
"absolute" compliance is the correct legal standard to be 
employed when determining whether remand instructions were 
complied with).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above; it finds that the development of the 
claims has been consistent with these provisions. 
Accordingly, the Board will proceed to a decision on the 
merits.


II.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Board notes that words such as "slight," "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.

Under Diagnostic Code 5010, arthritis due to trauma is to be 
rated as degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Diagnostic Code 5271 provides ratings based on limitation of 
motion of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.  Normal ranges of motion of the ankle are 
dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2009).  

Other pertinent criteria for higher evaluations include 38 
C.F.R. § 4.71a, Diagnostic Code 5270. Under this code, a 30 
percent evaluation is warranted for ankylosis in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees. A 40 percent evaluation 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).



III.  Analysis

The Veteran's left ankle condition has been rated as 20 
percent disabling under diagnostic code 5271.  The Veteran 
has contended that his disability warrants a higher 
evaluation.  

The Veteran was afforded a VA examination in August 2009.  
The Veteran reported being able to dress and undress, handle 
his eating requirements and toilet activities without impact 
from the left ankle.  He stated that he was able to walk one 
quarter of a mile and could lift 60 pounds.  The Veteran 
reported pain around the left ankle especially on the lateral 
aspect of the foot.  Weather and standing for a long period 
of time were reported as aggravating factors.  

The Veteran reported current treatment as involving the use 
of an elastic brace.  The Veteran denied taking any pain 
medication.  He reported using canes, crutches, and walkers.  

Upon physical examination, the Veteran did not appear to be 
in pain, although the Veteran stated that his left ankle was 
hurting him.  He was able to walk with a slight limp.  This 
was a slight antalgic limp on the left side.  He was using an 
elastic brace while walking.  He did not use a cane or 
crutch.  The Veteran was able to walk on his tiptoes and his 
heels.  Range of motion on the left ankle was dorsiflexion to 
15 degrees, with pain at 15 degrees on the left side (on the 
right 0-15 degrees), plantar flexion on the left to 30 
degrees with pain at 30 degrees (on the right 0-40 degrees).  
The ranges of motion were done three times and there was no 
evidence of pain, weakness, instability, or incoordination.  
Hence, he had no additional loss of motion with repeated 
testings.  He had some swelling on the lateral aspect of the 
ankle and some tenderness.  There was no ankylosis.  The 
Veteran had some evidence of subjective numbness on the 
lateral aspect of the foot.  The left ankle x-ray confirmed 
the presence of surgery on the lateral malleolus.  The 
examiner noted an impression of left ankle avulsion fracture.  

A private treatment record of Dr. Bailey dated in January 
2008 noted that an magnetic resonance imaging spectroscopy 
(MRI) revealed mid foot degenerative arthrosis.  An EMG nerve 
conduction study showed sural nerve neuropathy.  It was 
indicated that the best thing to do with the Veteran's 
lateral tingling was to simply observe and leave this alone.

A private treatment record of Dr. Washington dated in 
November 2007 shows that the Veteran's chief complaint was 
numbness of the left ankle.  The Veteran had numbness, pain, 
and swelling of the ankle for the last ten to fifteen years.  
The pain was located on the lateral malleolus to the top of 
the left foot and toes.  The numbness was constant with 
varying severity.  It was indicated that nerve conduction 
studies were remarkable for an absent left sural sensory 
response.  The left peroneal motor and tibial motor responses 
were normal and his reflexes were absent bilaterally.  
Electromyography of the selected left lower extremity muscles 
(representing multiple myotome and peripheral nerve 
distributions) were normal.  The doctor offered the following 
interpretation:  this is an abnormal study.  There is 
evidence of a left sural neuropathy.  By history the 
neuropathy is posttraumatic.  The absence of H-reflex 
responses is of questionable clinical significance.  There is 
no electromyography evidence of lumbar radiculopathy on the 
left.  

A November 2007 MRI report of the left ankle showed that 
there were some very prominent degenerative changes involving 
the mid foot.  There were some subtle cortical erosions 
involving the articular surface of the navicular as it 
articulated with the middle cuneiform.  The most prominent 
degenerative change involved the articulation between the 
intermediate cuneiform and the second metatarsal.  There were 
also some prominent cystic degenerative changes involving the 
base of the third metatarsal.  These degenerative changes 
were associated with some marrow adema.  The examiner 
concluded that there was no evidence of ligamentous injury, a 
recurrent peroneal tendon tear, tendinitis, or tenosynovitis.  

The Veteran testified at a June 2007 Board hearing and stated 
that when he wakes up in the morning his ankle is always 
swollen.  The Veteran stated that it takes about twenty-five 
to thirty minutes of walking around in the house in order for 
him to overcome awkward walking.  He states that there is 
swelling and pain on an ongoing basis and numbness that is 
associated with that.  The Veteran stated that the pain 
continues throughout the day and causes him to limp when 
walking.  He reported having to elevate his foot to alleviate 
throbbing.  The Veteran stated that his pain is an eight or 
nine on a scale from one to ten.  

The Veteran was afforded a VA examination in January 2004.  
The Veteran had mild calluses at the heel bilaterally.  He 
used an ankle brace on his left ankle around the hallus, 
which helped.  The Veteran's ankle was tender to palpation on 
the left with no swelling.  Dorsiflexion was 20 degrees in 
the right and 15 in the left secondary to pain but not 
further limited by fatigue, weakness, lack of endurance or 
incoordination.  Plantar flexion was decreased at 35 degrees 
in the left due to pain but not further limited by fatigue, 
weakness, lack of endurance or incoordination.  The Veteran 
had no ankylosis of the ankle joint and there was no 
instability of the ankle joint noted.  A left ankle x-ray 
revealed a small bony density adjacent to the tip of the 
medial malleolus suggesting accessory ossicle possibly old 
avulsion.  There was lucency on the lateral malleolus 
possibly representing an old screw hole, otherwise it was 
unremarkable.  The Veteran was diagnosed with left ankle 
injury status post operation with no significant radiological 
abnormality found on x-ray except for evidence of surgery in 
the past with some decreased range of motion as mentioned 
above.  

A May 2003 MRI report showed that there was fairly extensive 
degenerative type changes in the dorsal mid foot.  In the 
hind foot region, there was some artifacts found in the 
lateral ankle near the lateral malleolus.  The marrow signal 
was otherwise normal.  The ankle mortise was intact.  The 
ankle tendons were all intact.  Minimal soft tissue swelling 
of the ankle, mid foot region arthrosis, remote ATAF tear, 
small subtalar joint effusion posteriorly, and lateral 
postoperative changes in the ankle were noted.   

Various VA treatment records show that the Veteran complained 
of left ankle pain and edema on several occasions.  

The Veteran's disability is currently evaluated as 20 percent 
disabling under Diagnostic Code 5271.  After considering the 
above evidence and the applicable regulations and laws, the 
Board finds that the Veteran's left ankle disability does not 
warrant a rating in excess of 20 percent.  

Under Diagnostic Code 5271, the Veteran is rated the maximum 
rating, 20 percent.  A 20 percent rating is warranted because 
the Veteran has marked limitation of motion of his left 
ankle.  At the Veteran's most recent VA examination, range of 
motion on the left ankle was dorsiflexion to 15 degrees, with 
pain at 15 degrees on the left side (on the right 0-15 
degrees), plantar flexion on the left to 30 degrees with pain 
at 30 degrees (on the right 0-40 degrees).  Similarly, at the 
June 2004 VA examination, the Veteran's ankle was tender to 
palpation on the left with no swelling.  Dorsiflexion was 20 
degrees in the right and 15 in the left secondary to pain and 
plantar flexion was decreased at 35 degrees in the left due 
to pain.  

The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran a disability rating 
higher than 20 percent for his left ankle disability.  In 
this regard, there is no evidence that his left ankle is 
manifested by ankylosis (DC 5270)  See 38 C.F.R. § 4.71a, DC 
5270 (2009).  The January 2004 VA examiner specifically found 
no ankylosis of the ankle joint and there was no instability 
of the ankle joint noted.  Similarly, the August 2009 
examiner noted that there was no ankylosis present.  

The Veteran has reported numbness and tingling of the left 
foot and there is medical evidence of left sural neuropathy 
as noted in the November 2007 private treatment records.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree. 38 C.F.R. § 4.124a.  The evidence 
does not show either severe incomplete paralysis which would 
warrant a 30 percent rating under Diagnostic Code 8521 
(external popliteal nerve (common peroneal) or Diagnostic 
Code 8524 (internal popliteal nerve (tibial)) or complete 
paralysis which would warrant a 30 percent under Diagnostic 
Code 8522 (musculocutaneous nerve (superficial peroneal)), 
Diagnostic Code 8523 (anterior tibial nerve (deep peroneal)) 
or Diagnostic Code 8525 (posterior tibial nerve).

The Veteran has submitted no evidence showing that his 
service-connected disability markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and as there is also no indication 
that this disability has necessitated hospitalization during 
the pendency of this appeal, the Board is not required to 
remand this matter for the procedural actions concerning 
extra-schedular evaluations outlined in 38 C.F.R. § 
3.321(b)(1).

Overall, the evidence does not support an evaluation in 
excess of 20 percent for residuals of a left ankle injury, 
and the claim for that benefit must be denied.  38 C.F.R. § 
4.7.  Even considering the Veteran's subjective complaints of 
pain, the medical evidence of record did not note any 
additional limitation of motion demonstrated upon repetitive 
motion that would support an evaluation in excess of the 20 
percent presently assigned.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 
4.45, 4.59 (2009).  Thus, the preponderance of the evidence 
is against the Veteran's claim for a rating in excess of 20 
percent for residuals of a left ankle injury.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the ankle disability, pursuant 
to Hart, and that a rating in excess of 20 percent must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a left ankle injury is denied.  




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


